IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA                   : No. 108 EM 2019
                                               :
                                               :
                 v.                            :
                                               :
                                               :
MAHEIM STARKS                                  :
                                               :
                                               :
PETITION OF: BARNABY C. WITTELS                :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2019, in consideration of the Motion for

Leave to Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas

of Philadelphia County to determine whether counsel should be permitted to withdraw.

      The Court of Common Pleas of Philadelphia County is DIRECTED to enter its

order regarding this remand within 60 days and to promptly notify this Court of its

determination.